      Case 1:19-cv-03239-RMP      ECF No. 20    filed 12/10/20    PageID.741 Page 1 of 5




1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
2                                                                EASTERN DISTRICT OF WASHINGTON




3
                                                                 Dec 10, 2020
                                                                      SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     NOE C.,
                                                   NO: 1:19-CV-3239-RMP
8                               Plaintiff,
                                                   ORDER ADOPTING REPORT AND
9           v.                                     RECOMMENDATION OF
                                                   MAGISTRATE JUDGE
10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                Defendant.
12

13         BEFORE THE COURT is United States Magistrate Judge Mary K. Dimke’s

14   Report and Recommendation (“R & R”), ECF No. 17 (Oct. 27, 2020), to deny

15   Plaintiff Noe C.’s motion for summary judgment, ECF No. 10, and grant Defendant

16   Commissioner of Social Security’s (the “Commissioner’s”) cross-motion for

17   summary judgment, ECF No. 14. On October 30, 2020, Plaintiff timely objected to

18   the R & R. ECF No. 18. The Commissioner responded to the objection on

19   November 13, 2020. ECF No. 19. The Court has reviewed the R & R, the Plaintiff’s

20   objections and the parties’ other submissions, the relevant law, and is fully informed.

21

     ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
     JUDGE ~ 1
      Case 1:19-cv-03239-RMP       ECF No. 20    filed 12/10/20   PageID.742 Page 2 of 5




1          Upon objection to a magistrate’s report and recommendation, district courts

2    review de novo “those portions of the report or specified proposed findings or

3    recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The Court

4    applies the overarching legal standard that the Social Security Commissioner’s final

5    determination that a claimant is not disabled must be upheld if: (1) the “proper legal

6    standards” have been applied; and (2) “substantial evidence in the record as a whole”

7    supports that determination.” Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir.

8    1986).

9          In objecting to Judge Dimke’s recommended disposition of Plaintiff’s appeal,

10   Plaintiff argues that the Court should reverse the Administrative Law Judge’s

11   (“ALJ”) decision because there was harmful error in determining whether Plaintiff

12   had worked at the substantial gainful level during the relevant period. ECF No. 18.

13   Plaintiff further argues that the ALJ erred in evaluating medical opinion evidence,

14   assessing Plaintiff’s testimony, and in making the step five findings. Id. The

15   Commissioner responds that the R & R is correct and that there were no harmful

16   errors. ECF No. 19.

17         Having reviewed de novo the portions of the report and specified proposed

18   findings to which Plaintiff objected, the Court finds that Magistrate Judge Dimke’s

19   R & R appropriately addressed Plaintiff’s arguments regarding the medical opinion

20   evidence, Plaintiff’s subjective reports, and the step five findings, consistent with the

21   relevant legal standards and the record in this case. ECF No. 17 at 12-36.

     ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
     JUDGE ~ 2
      Case 1:19-cv-03239-RMP      ECF No. 20    filed 12/10/20   PageID.743 Page 3 of 5




1          The Court agrees with Magistrate Judge Dimke’s findings as follows.

2    Magistrate Judge Dimke found that the medical opinions at issue were properly

3    discounted after confirming that the ALJ had given legally sufficient reasons for her

4    treatment of the various medical opinions. Magistrate Judge Dimke also found

5    substantial evidence supporting each of the ALJ’s reasons for discounting Plaintiff’s

6    subjective complaints of disability. Specifically, Magistrate Judge Dimke found that

7    the ALJ had provided clear and convincing reasons for discounting Plaintiff’s

8    subjective complaints on the basis of inconsistent statements, Plaintiff’s lack of

9    engagement in treatment, the lack of support from the objective findings, and

10   Plaintiff’s activities of daily living. See ECF No. 17 at 24-33. Magistrate Judge

11   Dimke finally found that the ALJ’s step five findings were supported by substantial

12   evidence, and because Plaintiff did not challenge the vocational expert’s job

13   numbers during the administrative proceedings, any challenge was waived based on

14   the holding in Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017). ECF No. 17

15   at 33-34. Therefore, the Court adopts the Report and Recommendation on these

16   issues.

17         Plaintiff largely reiterates arguments that he made in his summary judgment

18   motion, with the exception of arguing that Judge Dimke should not have found that

19   Plaintiff failed to meet his burden of demonstrating an Unsuccessful Work Attempt

20   (UWA), as the additional requirements included in Social Security Ruling (SSR) 84-

21

     ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
     JUDGE ~ 3
      Case 1:19-cv-03239-RMP      ECF No. 20    filed 12/10/20   PageID.744 Page 4 of 5




1    25 for work lasting 3-6 months were no longer controlling policy. ECF No. 18 at 2-

2    4.

3          The Court agrees with Plaintiff that SSR 84-25 is no longer controlling

4    authority. Social Security Ruling 84-25 was clarified by SSR 05-02 in 2005. See

5    https://www.ssa.gov/OP_Home/rulings/di/03/SSR2005-02-di-03.html (effective date

6    2/28/2005). The Rulings bear the same title, “Titles II and XVI: Determination of

7    Substantial Gainful Activity if Substantial Work Activity is Discontinued or

8    Reduced—Unsuccessful Work Attempt,” and SSR 05-02 specifically states its

9    purpose is “to clarify the policy stated in Social Security Ruling 84-25.” Id. Ruling

10   05-02 was rescinded effective May 14, 2018, prior to the ALJ’s decision in this

11   claim. Id. In publishing notice of the rescinding of SSR 05-02, the Social Security

12   Administration explained that the final rules regarding UWAs were amended in

13   2016, removing some of the requirements for evaluation of work attempts lasting

14   between three and six months, making SSR 05-02 no longer correct, and thus

15   obsolete. Federal Register, Vol. 83, No. 93, page 23208. Therefore, despite SSR 84-

16   25 never having been officially rescinded, the Court finds the additional

17   requirements for work attempts lasting 3-6 months are not current requirements for

18   the finding of an UWA.

19         It was the absence of the additional requirements that led to Magistrate Judge

20   Dimke’s conclusion that Plaintiff had not met his burden in demonstrating his work

21   was an UWA. Therefore, that portion of the Report and Recommendation is not

     ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
     JUDGE ~ 4
      Case 1:19-cv-03239-RMP      ECF No. 20    filed 12/10/20   PageID.745 Page 5 of 5




1    adopted. However, the Court concurs with Magistrate Judge Dimke’s alternative

2    finding that any error on the part of the ALJ at step one was harmless, as the ALJ

3    proceeded with the analysis for the remainder of the adjudicative period, and the

4    ALJ gave other supported reasons apart from Plaintiff’s work activity for her

5    treatment of the remainder of the evidence.

6          Therefore, on de novo review, this Court concludes that the ALJ’s decision is

7    supported by substantial evidence and does not warrant remand.

8          Accordingly, the Court ADOPTS the Report and Recommendation, ECF No.

9    17, in this matter in part as noted above. Consequently, IT IS HEREBY

10   ORDERED:

11         1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

12         2. Defendant’s Motion for Summary Judgment, ECF No. 14, is GRANTED.

13         3. The District Court Clerk is directed to enter judgment for Defendant.

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order, enter judgment as directed, provide copies to counsel, and close the file in

16   this case.

17         DATED December 9, 2020.

18                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
19                                              United States District Judge

20

21

     ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
     JUDGE ~ 5
